 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   EDGAR TSARUKYAN,                        Case No. CV 18-4870-GW(SSx)

12                      Plaintiff,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   BMW OF NORTH AMERICA,
     LLC, et al.,
15
                        Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
           IT IS SO ORDERED.
21

22
     Dated: February 20, 2019
23
                                           _________________________________
24
                                           HONORABLE GEORGE H. WU
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
